BOYD, Justice.
The motion to dismiss was correctly granted by the trial court because Section 711.231, Florida Statutes, does not apply to leases entered before enactment of the statute. Fleeman v. Case, 342 So.2d 815 (Fla.1977). Since the statute has prospective application only, it was unnecessary for the learned circuit judge to rule upon its constitutionality in this case.
Accordingly, that portion of the court’s order dismissing the suit is affirmed and that portion declaring the statute unconstitutional is quashed.
It is so ordered.
OVERTON, C. J., and ADKINS, ENGLAND, SUNDBERG, HATCHETT and KARL, JJ., concur.